Citation Nr: 0029617	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease to include residuals of a heart transplant as being 
proximately due to or the result of the service connected 
post-traumatic stress disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant, his spouse and mother


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1968 to December 
1969.

This appeal arises from a May 1994 rating decision of the 
Detroit, Michigan Regional Office (RO), which granted service 
connected for PTSD and assigned a 10 percent evaluation 
effective from January 1, 1993.  The case was remanded from 
the Board to the RO in March 1997 for additional development 
of the evidence.  

By rating decision in May 1998, a 30 percent evaluation was 
assigned for the service connected PTSD effective from 
January 1, 1993.  By rating decision in December 1998, 
service connection for cardiovascular disease to include 
residuals of a heart transplant as being secondary to the 
service connected PTSD was denied.  

The veteran testified before the undersigned veterans law 
judge at a July 2000 Travel Board hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  During the pendency of this appeal dating from the grant 
of service connection for PTSD, the old psychiatric rating 
criteria as in effect prior to November 7, 1996 are more 
favorable to the veteran's claim.

3.  From January 1, 1993 until the present time, the 
veteran's PTSD has rendered him demonstrably unable to obtain 
or retain substantially gainful employment.

4.  The claim of entitlement to service connection for 
cardiovascular disease to include residuals of a heart 
transplant as secondary to the service connected PTSD is 
plausible.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for the service connected PTSD, effective from January 1, 
1993, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996).

2.  The claim of entitlement to service connection for 
cardiovascular disease to include residuals of a heart 
transplant as being proximately due to or the result of the 
service connected PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Evaluation of PTSD

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  He has asserted that his service 
connected disability is worse than currently evaluated; thus, 
he has stated a well-grounded claim.  In addition, all 
evidence necessary for an equitable disposition of the 
veteran's claim has been obtained, and VA has fulfilled its 
duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  As discussed hereinbelow, the 
old rating criteria have been utilized in the evaluation of 
the veteran's PTSD as they are more favorable to the 
veteran's claim.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent rating was assignable when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  The Court has ruled 
that the three criteria for a 100 percent rating are each 
independent bases for awarding a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).  In other words, if the 
veteran is found to be demonstrably unable to obtain or 
retain employment, the regulations provide for a 100 percent 
rating.

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was 'qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
matter that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for it decision.  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree".  It represents a degree of social and industrial 
that is "more than moderate but less than large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991 and Supp. 1999).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1999) and are set forth 
in pertinent part below:


General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

On VA psychiatric examination in November 1993, the veteran 
reported having difficulty dealing with other people 
especially authority figures.  He reported that he was a 
loner.  He suffered from startle response, sleep disturbance 
and nightmares.  The diagnosis was PTSD.  

A May 1995 VA social work report indicates that from May 1994 
to the present the veteran had been seen in individual and 
group therapy.  The veteran continued to have PTSD 
symptomatology to include sleep disorder, nightmares and 
depression.  These symptoms continued to cause a definite 
impairment of the veteran's ability to establish favorable 
relationships with others and his own ability to cope with 
his symptoms.  His symptoms not only reduced the veteran's 
comfort in social settings, but was a source of severe 
impairment in his ability to obtain and retain employment.  
Individual and group therapy were to be continued.

The veteran testified in October 1996 that he held a number 
of jobs after service which he lost due to an inability to 
deal with others, especially supervisors; that he was self-
employed as a tractor trailer driver which lasted for 6 
months before he had problems with a dispatcher; that he 
drove for someone else until he suffered a flashback and 
drove off the road which ended his days as a trucker; that he 
tried sales in 1982, but he again lost this job when he had 
trouble with supervisors; that he had not worked since 1985 
when he had a heart attack; that he suffered from serious 
levels of sleep disturbance, startle response and nightmares; 
that he would self-medicate himself with alcohol; and that he 
had no close friends or hobbies.

On VA psychiatric examination in February 1998, it was noted 
that the veteran was interviewed along with his spouse and 
mother and that the claims folder was reviewed.  The veteran 
continued to live with his spouse.  He had not been working.  
A second heart transplant had been done in 1995.  The veteran 
was still functionally impaired due to his cardiac status.  
The veteran reported spending his time around the house 
writing about events to decrease PTSD symptoms.  He would get 
angry very easily and experienced flashbacks.  He had no 
friends or social life.  He did not leave home at all except 
to go to appointments.  He was bothered by his grandchildren 
and he could become very irritable with family members.  He 
had nightmares on a regular basis, daytime recollections of 
Vietnam trauma, and he avoided activities that reminded him 
of such trauma.  He reported feeling detached from others.  
He also reported having difficulty with sleep, anger and 
concentration.  The veteran had participated on and off in 
the past in PTSD groups at the VA medical center.  He 
currently was not in therapy for PTSD.  He was on medications 
for his psychoneurosis.  He had been married once and had 2 
children.  He had some contact with his children and 
grandchildren, but such contact could increase his symptoms.  
His last job was selling cars in 1985.  

On mental status examination, speech was somewhat lethargic.  
Affect and mood were depressed.  He reported feeling chronic 
hopelessness but he denied suicidal plan or ideation.  There 
was no evidence of formal thought disorder or psychosis.  The 
veteran was fully alert and oriented times three.  He 
demonstrated good insight into his illness.  The diagnosis 
was PTSD.  A global assessment of functioning (GAF) score of 
50 was assigned.  Although the veteran's occupational 
impairment was somewhat related to his 2 cardiac transplants 
and a physical inability to work, some of his occupational 
impairment and virtually all of his social impairment was due 
to PTSD.  The GAF score of 50 reflected serious symptoms 
which were consistent with serious impairment in social and 
occupational functioning due to PTSD.

The veteran testified in July 2000 that he stayed away from 
social situations; that he had some conflicts with his son 
and daughter; that he suffered from panic attacks; and that 
he had no real friends or hobbies.

The evidence demonstrates that the veteran has received VA 
mental health care treatment during the pendency of this 
claim in the form of both individual and group therapy.  He 
continues on medications for his psychoneurosis.  
Notwithstanding these ongoing multiple treatment modalities, 
the record shows a consistent inability on the veteran's part 
to interact on a productive basis with co-workers and family 
members due to unrelenting PTSD symptomatology.  His job 
history reflects multiple employment terminations due to 
conflicts with supervisors.  As a result, he has not worked 
since 1985 and his employment before 1985 was episodic at 
best.  On VA psychiatric examination in February 1998, a GAF 
score of 50 was assigned which demonstrates an inability to 
keep a job.  

The totality of the above evidence shows that the veteran has 
suffered from total impairment in occupational functioning 
and that he has been demonstrably unable to obtain or retain 
employment since the grant of service connection on January 
1, 1993.  This evidence therefore supports the assignment of 
a 100 percent evaluation under DC 9411.  See Johnson, supra.  
As this determination encompasses the entire period of time 
under adjudication, further inquiry under the holding in 
Fenderson is not indicated.



II.  Secondary service connection claim

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran maintains that he currently suffers from 
cardiovascular disease to include residuals of a heart 
transplant that is the result of his service connected PTSD.  
Under applicable criteria, service connection will be granted 
for a disability that is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999). 

In support of this claim, the evidence includes a July 1995 
statement from T. Barry Levine, M.D., which indicates that 
stress had been identified as a significant risk factor for 
atherosclerotic coronary artery disease (the condition that 
lead to the veteran requiring a heart transplantation).  
Therefore, Dr. Levine opined that it was at least as likely 
as not that the veteran's PTSD could lead directly to his 
original heart disease necessitating the transplantation.  In 
a May 1999 statement, Dr. Levine indicated that atherogenesis 
was a multi-factorial process with a number of predisposing 
factors.  Dr. Levine concluded that he was comfortable with 
including PTSD in those precipitating factors that led to the 
veteran's ischemic cardiomyopathy and subsequent heart 
transplantation.  

In view of Dr. Levine's opinions, the Board finds that the 
veteran has presented a plausible claim of service connection 
for cardiovascular disease to include residuals of a heart 
transplant as secondary to the service connected PTSD.  
Accordingly, the instant claim is well grounded.


ORDER

Entitlement to a 100 percent schedular rating for the service 
connected PTSD from January 1, 1993 is granted, subject to 
the applicable criteria governing the payment of monetary 
benefits.

The claim of entitlement to service connection for 
cardiovascular disease to include residuals of a heart 
transplant as being proximately due to or the result of the 
service connected PTSD is well grounded.  To this extent 
only, the appeal is granted.


REMAND

As the veteran's claim concerning service connection is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In this regard, the RO should obtain all 
additional treatment records that have not already been 
obtained, both VA and private, regarding the issue on appeal 
(see Murincsak v. Derwinski, 2 Vet. App. 363 (1992)), to 
include those from the Battle Creek VA medical center and 
from Dr. Levine.

Although it is the veteran's basic contention that 
cardiovascular disease has resulted from the service 
connected PTSD, the Board also notes that it was determined 
The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  In view of the 
medical evidence of record, especially the statements from 
Dr. Levine, the veteran should be afforded a VA examination 
by a board of 2 cardiologists to determine if cardiovascular 
disease is etiologically related to PTSD.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for cardiovascular disability since 
service.  After securing any necessary 
releases, the RO should obtain all 
medical evidence that is not already of 
record to include all treatment records 
from the Battle Creek VA medical center 
and from Dr. Levine.  Thereafter, all 
records should be permanently associated 
with the claims file.  

2.  The veteran should be afforded a VA 
examination by a board of 2 
cardiologists.  The claims folder must be 
made available to the examiners prior to 
the examination.  All disability should 
be evaluated in relation to its history 
and all indicated tests must be 
performed.  Based on a review of the 
medical evidence and the current 
examination, the examiners should provide 
a medical opinion as to whether it is at 
least as likely as not that any current 
cardiovascular disease to include 
residuals of a heart transplant is 
proximately due to or the result of or 
was permanently aggravated by the 
veteran's service connected PTSD.  If the 
examiners find that the service-connected 
PTSD aggravated an existing 
cardiovascular disease, then the 
examiners should express an opinion as to 
what level of cardiovascular disease is 
attributable to such aggravation.  In 
answering these questions, the standard 
of proof which is underlined must be 
utilized.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

The board of 2 cardiologists should 
reconcile any medical conclusion(s) that 
conflicts with those previously made 
regarding the etiology of the veteran's 
cardiovascular disease to include Dr. 
Levine's July 1995 and May 1999 opinions 
and the VA examiners September 1998 and 
July 1999 opinions, and provide detailed 
reasons for any disagreement.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If any 
development is incomplete, including if 
the requested medical examination does 
not include all opinions requested, 
appropriate corrective action is to be 
implemented and the examination report 
should be returned to the examining 
physicians.

4.  When the above development has been 
completed, the claim of service 
connection for cardiovascular disease to 
include residuals of a heart transplant 
secondary to the service connected PTSD 
should be reviewed by the RO.  If the 
decision remains adverse to the veteran 
in any way, he and his representative 
should be furnished with a supplemental 
statement of the case to include 
consideration under the holding in Allen.  
They should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


